Citation Nr: 0409291	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for carpal 
tunnel syndrome, both wrists, and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1960 to August 1968 
and from May 1969 to October 1981.  The claim of entitlement 
to service connection for bilateral carpal tunnel syndrome, 
to include the question of whether such claim may properly be 
reopened, is properly in appellate status before the Board of 
Veterans' Appeals (Board), stemming from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The RO characterized the issue on 
appeal as entitlement to service connection for bilateral 
carpal tunnel syndrome; however, the matter of whether new 
and material evidence has been received to reopen a claim is 
a material legal issue that the Board is required to address 
on appeal even when an agency of original jurisdiction 
reopens and denies the claim on its merits.  Barnett v. 
Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

The Board also notes that although the veteran disagreed with 
the August 2000 denial of service connection for a bilateral 
knee disorder, the RO has since granted that benefit and that 
issue is no longer before the Board for appellate review.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In its decision below, the Board reopens the claim on appeal.  
It then REMANDS that claim to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action with regard to that claim.  


FINDINGS OF FACT

1.  In an unappealed decision dated in April 1996, the RO 
denied the veteran entitlement to service connection for 
bilateral carpal tunnel syndrome.



2.  The evidence received since April 1996 includes such that 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
carpal tunnel syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002), became 
law during the pendency of the veteran's claim.  

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  These 
provisions also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Pelegrini v. Principi, 17 Vet. App. 
412 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome, a determination entirely favorable to the 
appellant.  As such, the Board finds that no further action 
is required to comply with the VCAA and the implementing 
regulations regarding the application to reopen the claim.  
The Board defers addressing the merits of the claim, however, 
pending further action consistent with the VCAA and its 
implementing regulations, as set out in the REMAND following 
the decision herein.

The RO initially denied the veteran's claim of entitlement to 
service connection for carpal tunnel syndrome of both wrists 
in a rating decision dated in April 1996.  The RO based its 
denial on the following findings:  (1) the veteran had no 
wrist complaints on VA examination; (2) the nerve conduction 
study showed early signs, but no clear-cut findings, of 
carpal tunnel syndrome; and, (3) there was no evidence of 
carpal tunnel syndrome in service.  The RO considered the 
veteran's service medical and personnel records, VA and 
private treatment records, VA examination reports, and 
written statements of the veteran.  In a letter dated the 
same month, the RO notified the veteran of the rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.  The April 1996 decision thus became final.  38 
U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996) [38 C.F.R. § 20.1103 (2003)].

In April 2000, the RO denied reopening the veteran's claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  The RO considered VA and private treatment 
records, including x-ray reports, and a letter from a private 
physician.  These records did not include any competent 
medical opinion relating a confirmed diagnosis of bilateral 
carpal tunnel syndrome to the veteran's service.  The RO 
notified the veteran of the April 2000 decision by letter 
dated May 5, 2000.  

Then, on June 28, 2000, the veteran submitted copies of 
service medical records along with a May 26, 2000, private 
medical statement.  In that statement K. Hackman, D.O., noted 
the veteran's report of bilateral hand symptoms for many 
years, as well as his in-service typing duties and other 
repetitive work assignments during over 10 years of service.  
K. Hackman, D.O., found it likely that the veteran's carpal 
tunnel syndrome was related to service.  In a statement 
received June 28, 2000, the veteran requested his service 
connection claim be reopened.  

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims filed prior to August 29, 2001, as in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); cf. Fed. Reg. 45,620-45,630 (Aug. 29, 2001) 
[now codified at 38 C.F.R. § 3.156(a) (2003)].  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board finds that the letter from Kathryn A. Hackman, 
D.O., is both new and material.  It is new in that it was not 
considered by the RO in its 1996 decision, or, significantly, 
in the April 2000 decision.  It is material in that it bears 
directly and substantially upon the specific matter under 
consideration, i.e., whether currently diagnosed bilateral 
carpal tunnel syndrome is etiologically related to service.  
As such, it is so significant that it must be considered to 
decide fairly the merits of the claim.  The absence of this 
type of evidence formed the basis of the RO's last denial of 
the veteran's claim for service connection for carpal tunnel 
syndrome.  The Board also notes that pursuant to 38 C.F.R. 
§ 3.156(b), new and material evidence that is received prior 
to the expiration of the appeal period, such as in this case, 
will be considered as having been filed in connection with 
the claim that was pending at the beginning of the appeal 
period.

Having determined that new and material evidence has been 
submitted since the 1996 last final decision of record, the 
Board may reopen the veteran's previously denied claim of 
entitlement to service connection for carpal tunnel syndrome.  
It may not, however, decide this claim before VA undertakes 
additional notification and development action as set out in 
the REMAND herein below.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for carpal tunnel 
syndrome, both wrists, is reopened, and to this extent only, 
the appeal is granted.


REMAND

The veteran asserts that he developed carpal tunnel syndrome 
secondary to duties he performed as a personnel specialist 
during active service.  He has submitted a written statement 
from Dr. Hackman, his treating physician, supporting this 
assertion, but for the reasons noted below, this statement is 
insufficient to grant the veteran's claim.   

First, although Dr. Hackman indicates that the veteran has 
carpal tunnel syndrome, she does not refer to any treatment 
records or test results to support this diagnosis.  The 
remaining evidence in the claims file reveals a lack of 
clarity with respect to whether the veteran actually has 
carpal tunnel syndrome.  In particular, the Board notes that 
in June 2001, the veteran underwent a limited 
electrodiagnostic screening study, the findings of which were 
normal.  The examiner indicated that there was no abnormality 
to support a diagnosis of carpal tunnel syndrome and 
suggested a referral to a neurologist if there was any 
remaining clinical uncertainty.  Also, during a VA general 
medical examination conducted in May 2001, the examiner 
referred to the aforementioned study, indicated that it 
showed no signs of carpal tunnel syndrome, and diagnosed 
degenerative joint disease of the wrist and hands.

Second, Dr. Hackman mentions that the veteran underwent 
carpal tunnel surgery in 1995, but there is no objective 
evidence in the claims file of such surgery.  In light of 
these facts, it is possible that Dr. Hackman's findings are 
based solely on a medical history reported by the veteran.  
The Board also notes, however, that during outpatient 
treatment rendered for other medical problems in August 1999, 
the veteran reported a past medical history of carpal tunnel 
release of the left and right wrists.  Records of this 
release are not in the claims file and are pertinent to the 
issue on appeal.

The VCAA and its implementing regulations are applicable to 
the veteran's claim.  Such provide that VA adequately notify 
a claimant of the evidence needed to support his claim, and, 
that VA must assist a claimant in obtaining and fully 
developing all of the evidence relevant to his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  In this case, as set out 
above, VA has not yet provided the veteran adequate 
notification and assistance regarding his claim.  As noted, 
it appears that there is outstanding evidence relevant to the 
veteran having undergone carpal tunnel surgery.  While on 
remand, the RO should therefore contact the veteran and seek 
more specific information on any carpal tunnel surgery, 
including the facility where it was performed and the date 
(month and year) it was performed, as well as relevant to 
whether the veteran has otherwise received treatment or 
evaluation for carpal tunnel syndrome since service.  The RO 
should then secure identified records, as well as records 
pertinent to Dr. Hackman's treatment of the veteran's carpal 
tunnel syndrome and any records upon which she relied in 
offering her May 2000 opinion.

In addition, under 38 U.S.C.A. § 5103A (West 2002), VA's duty 
to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination is necessary.  In this case, because the evidence 
conflicts with regard to whether the veteran has carpal 
tunnel syndrome, such an examination is necessary.  In 
affording the veteran another examination of his wrists on 
remand, the RO should ensure that a neurologist reviews the 
entire claims file, including, if received, records of the 
veteran's carpal tunnel surgery and treatment by Dr. Hackman, 
and provides an opinion as to whether the veteran has carpal 
tunnel syndrome, and if so, whether it is related to his 
active service. 

Accordingly, this case is REMANDED for the following:

1.  VA should contact the veteran and 
request him to provide the complete names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have evaluated his carpal tunnel 
syndrome since his discharge from active 
duty and whose records are not already in 
the claims file.  VA should specifically 
seek information on Dr. Hackman and the 
facility where the veteran allegedly 
underwent carpal tunnel surgery in the 
1990s.

2.  After obtaining any necessary 
authorization, VA should request, obtain 
and associate with the claims file the 
actual clinical records, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, progress 
notes, and any other pertinent treatment 
records or evaluation reports from all 
medical providers identified.  If any 
records are unavailable, VA should note 
this fact in writing in the record. 

3.  Thereafter, VA should afford the 
veteran a VA neurological examination of 
his wrists.  The purpose of this 
examination is to determine the etiology 
of any carpal tunnel syndrome shown to 
exist.  VA should forward the claims file 
to the examiner for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should: 

a) diagnose all wrist disorders 
shown to exist, specifically 
confirming or refuting whether the 
veteran has carpal tunnel syndrome; 

b) opine whether each disorder is 
more likely or less likely than not 
related to the veteran's active 
service; and 

c) provide a detailed rationale, 
with specific references to the 
record, for his opinion.  

4.  VA should then review the examination 
report to ensure that it complies with 
the previous instruction.  If the report 
is deficient in any regard, VA should 
undertake the requisite corrective 
action.  

5.  Thereafter, VA should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations, is completed.  Such action 
should include informing the veteran of 
the evidence needed to support his claim 
and explaining to him whether he is 
responsible for submitting such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  VA 
should afford the veteran an opportunity 
to respond to this notice by submitting 
evidence or information or by identifying 
evidence to be obtained and then take 
appropriate follow-up steps to assist the 
veteran in obtaining all identified 
evidence.

6.  Once all development is completed, VA 
should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



